NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
KURT CHADWELL,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent,
AND
OFFICE OF PERSONNEL MANAGEMENT,
Intervenor. ~
2011-3174
Petition for review of the Merit Systems Protection
Board in DA30OAO9068{)-I-1.
ON MOTION
ORDER
Kurt Chadwe11 moves to compel the Merit Systems
Protecti0n Board (“Board”) to produce to him the complete
administrative record of his appeal before the Board.
Separate1y, Chadwell seeks an extension of time, until

CHADWELL V. MSPB 2
February 10, 2012, to file his initial brief. The Board did
not respond to either motion.
On August 9, 2011, this court received the Board’s
certiHed list of documents in the administrative record of
ChadWell’s appeal to the Board, submitted pursuant to
Federal Circuit Rule 17. Chadwell states that he
requested a copy of these documents on August 15, 2011.
He states that he subsequently received a compact disc
from the Board, purporting to include an electronic copy of
the "complete record." According to Chadwell,i he recently
discovered that the disc did not include all of the
documents identified on the Board’s certified list.
Al1 the documents Chadwell identifies by number as
missing from the disc correspond to documents identified
by the certiEed list as submissions by the Appellant, i.e., by
Chadwell himself Chadwell has not asserted that he lacks
copies, albeit not on the disc provided by the Board, of
these documents. Rather, Chadwell avers that he should
not be expected to file his brief “until after Respondent has
provided Petitioner with a complete copy of the
administrative record."
Because Chadwell asserts only that he lacks a copy
from the Board of these documents, rather than that he
lacks any copies of these documents, he has not
demonstrated a harm that would justify further
consideration of his motion to compel. In any event, as
noted in the court's Guide for Pro Se Petitioners, paragraph
# 11, requests for portions of the record must be directed to
the Board.
Accordingly,
IT ls ORDERED THA'i‘:
(1) The motion to compel is denied

3 CHADWELL V. MSPB
(2) The motion for an extension of time is granted.
Chadwell’s initial brief is due on or before February 10,
2012. No further extensions should be anticipated
FOR THE COURT
FEB 03 2012
Date
/s/ J an Horbaly
J an Horbaly
Clerk
cci K“1`t Chadwell u.s.couni:i)"E§\'r?PsnLsF
Jeffrey Gauger, Esq. 11-1EFEn£nALc1nculT
Matthew F. Scarlato, Esq.
323 FEB 03 2012
JAN HORBA\.¥
- CLEiK
03